Citation Nr: 0721104	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hand 
arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1994 to April 2004.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision of the Fort Harrison, Montana Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
videoconference hearing was held before the undersigned in 
November 2006.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required.


REMAND

Service medical records reveal that the veteran was seen for 
bilateral hand pain that was deemed to be like degenerative 
type arthritis.  Naprosyn was prescribed for the pain.  

On January 2004 VA medical examination, the veteran reported 
bilateral pain throughout the hands that had started two 
years prior.  Physical examination of the hands was grossly 
unremarkable and hand X-rays were negative, but lab work was 
notable for a positive rheumatoid factor (RF).  The examining 
physician informed the veteran that the positive rheumatoid 
factor was suggestive of rheumatoid arthritis, which most 
likely accounted for his hand pain.  However, in a subsequent 
August 2004 clarification the physician opined that it was 
less likely than not that the veteran had rheumatoid 
arthritis as he had only 2 to 3 of the 4/7 American College 
of Rheumatology criteria for the diagnosis and a positive RF 
was seen in 5 to 10 percent of the normal population as a 
false positive.  He did add that the confounding feature of 
the case was that the veteran was only 29 years old and could 
develop additional criteria in the future.  

A September 2005 VA outpatient progress note shows a 
diagnostic assessment of rheumatoid arthritis, not in 
aggressive form although it appears that this assessment may 
have simply been based on the veteran's reported history.  
Then on April 2006 VA nurse practitioner examination, the 
veteran reported continual constant aching pain in the hands 
with occasional flare-up with mild redness and swelling about 
once a month typically lasting for a day.  He also 
experienced stiffness after repetitive activity with the 
hands and identified drastic weather changes as a 
precipitating factor for his flare-ups.  He thought he may 
have had a maternal aunt with rheumatoid arthritis.  The 
nurse practioner's assessment was initially deferred until 
diagnostics were completed.  After laboratory testing showed 
a negative RF and hand X-rays were negative, the nurse 
practitioner found that there was insufficient evidence to 
warrant a diagnosis of rheumatoid arthritis.  

Given that the record contains documentation of arthritic 
symptoms of the hands in service and some findings suggestive 
of rheumatoid arthritis, the Board has determined that a 
specialist's opinion is necessary prior to making a 
determination in this case.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
hand disability since November 2006 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

2.  The RO should then arrange for the 
veteran to be examined by a rheumatologist 
to determine whether the veteran has a 
chronic bilateral hand disability and, if 
so, its nature and likely.   The veteran's 
claims folder, specifically including the 
service medical records, must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  The 
examiner's report must: (a) State whether 
or not the veteran has a chronic bilateral 
hand disability, (b) if a chronic hand 
disability is found, identify the nature 
of such disability (i.e., medical 
diagnosis), (c) for any hand disability 
diagnosed, identify opine whether such 
disability is at least as likely as not 
related to the veteran's military service 
(and specifically the complaints noted 
therein).  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


